Citation Nr: 0432310	
Decision Date: 12/07/04    Archive Date: 12/15/04	

DOCKET NO.  96-31 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis at the level of the fifth lumbar vertebra, 
with left sciatic neuropathy. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Upon review of this case, the Board notes that the veteran 
failed to perfect his appeal regarding the issues of service 
connection for a chronic right shoulder disability, 
headaches, and a chronic stomach condition.  He was advised 
of such by RO letter dated August 19, 2000.  Accordingly, 
those issues are not currently before the Board.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


REMAND

The May 2004 VA spine examination notes that the veteran 
received treatment at the VA Medical Center and by a private 
physician, and was last seen in May 2004.  The record does 
not reveal that current treatment records from May 2004 were 
obtained.  Thus, remand is necessary to obtain these records.  
See 38 C.F.R. § 3.159(c). 

Additionally, a review of the record in this case raises some 
question as to the effect of the veteran's service-connected 
back condition on his ability to engage in substantially 
gainful employment.  At the present time, service connection 
is in effect only for spondylolisthesis at the level of the 
fifth lumbar vertebra, with left sciatic neuropathy, 
evaluated as 40 percent disabling.

The Board observes that, on VA examination of the spine 
conducted in December 1996, the veteran reported that he had 
lost his job "because of back pain."  Likewise, on the more 
recent VA spinal examination in May 2004, the veteran 
reported that he had stopped working due to his "back 
problems."  

Additionally, the veteran's private physician submitted a 
statement in October 1996 noting that the veteran's low back 
condition had worsened and that he was permanently disabled.  

Based on a review of the entire evidence of record, it is 
unclear whether the veteran's service-connected low back 
disability, in and of itself, is sufficient to preclude his 
participation in substantially gainful employment.  Although 
the medical evidence shows the veteran reporting that back 
pain caused him to leave his job, there is no medical opinion 
in the record indicating that he is unable to obtain or 
retain gainful employment due solely to his service-connected 
back condition.  Therefore, the Board is of the opinion that 
the May 2004 examination should be returned to the examiner 
who conducted it, if possible, to clarify whether the 
veteran's back condition precludes his obtaining or retaining 
gainful employment. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, dated 
from May 2004 to the present, should be 
obtained and incorporated in the claims 
folder.  The veteran should also be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  Then, the RO should return the 
veteran's May 2004 examination to the 
physician who conducted the examination, 
if available, for an opinion on whether 
the symptomatology of the veteran's 
service-connected spondylolisthesis L5 
with sciatic neuropathy precludes gainful 
employment, in and of itself, without 
regard to the veteran's age or other 
disabilities.  

The claims file must be reviewed prior to 
the examiner rendering the opinion 
requested.  If the original examiner is 
not available, the opinion may be 
rendered by another physician after 
review of the claims file.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in June 
2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




